*857SENTENCIA
El 1ro de enero de 1991, el automóvil que conducía Elsie G. Correa fue impactado por un vehículo marca Jeep, que era conducido a alta velocidad por Valentín Marcano, quien conducía en estado de embriaguez. La señora Correa sufrió daños serios en sus piernas como resultado de dicho accidente.
El vehículo que conducía Marcano era alquilado, bajo un contrato de leasing, y alegadamente pertenecía a Ban-sander Leasing Corporation (en adelante Bansander) al momento de ocurrir el accidente.(1)
El 10 de marzo de 1992, los peticionarios, Elsie G. Co-rrea, José Manuel Benabe Corsino y la sociedad legal de gananciales compuesta por ambos, presentaron una de-manda enmendada en daños y peijuicios, para incluir a Bansander como demandada, por ser el titular registral del vehículo a esa fecha. El 9 de abril de 1992, Bansander fue debidamente emplazada.
El 27 de mayo de 1992, transcurrido el término reque-rido para contestar la demanda sin que Bansander respon-diera, el Tribunal Superior de Puerto Rico, Sala de Carolina, anotó la rebeldía contra esta parte. El 28 de julio de 1993, luego de celebrada la vista en rebeldía sin la compa-recencia de Bansander, dicho foro dictó una sentencia que declaró con lugar la demanda y condenó a Bansander soli-dariamente con los otros codemandados. Dicha sentencia fue notificada a la parte demandada el 11 de agosto de 1993.
Así las cosas, y luego de varios trámites procesales, el 25 de agosto de 1993 Bansander presentó una moción de reconsideración para solicitar el relevo de responsabilidad. Alegó que desconocía “por qué motivo ... no compareció en *858el pleito de epígrafe”. Reconoció que tenía el deber de de-mostrar justa causa para su incomparecencia; que se en-contraba “realizando gestiones para determinar la razón de ... la incomparecencia”, y que oportunamente le notifi-caría al tribunal el resultado de esas gestiones. Bansander añadió que, según las normas de su compañía, el caso en su contra debió ser referido a su aseguradora, por lo que suponía que una de las posibles causas para su incompa-recencia pudo ser la inacción de su aseguradora en la tra-mitación del pleito.
A pesar de la admisión de que no podía indicar justa causa para su incomparecencia, Bansander solicitó que se reconsiderara la sentencia en su contra porque de la licen-cia del vehículo en cuestión se desprendía que, para la fe-cha del accidente, estaba inscrito en el Departamento de Transportación y Obras Públicas a nombre de Leaseway of Puerto Rico, por lo que Bansander se veía “inducido a con-cluir” que era Leaseway quien debía responder por los daños.
Bansander acompañó su solicitud con una copia de la referida licencia, que en efecto indicaba a Leaseway como titular registral. Dicha licencia, sin embargo, correspondía a 1990-1991, y había sido emitida en diciembre de 1990, antes de la fecha del accidente.
El 27 de septiembre de 1994, los peticionarios se opusie-ron a la moción de reconsideración presentada por Bansander. Señalaron que, a la fecha de la demanda en-mendada, el vehículo del accidente estaba inscrito a nom-bre de Bansander y que, a pesar de ello, Bansander se cruzó de brazos y no hizo nada por defenderse, aun cuando con anterioridad a la fecha del emplazamiento conocía de la existencia del pleito en su contra. Alegaron, además, que el planteamiento esbozado por Bansander era de carácter sustantivo, el cual debió señalarse como defensa afirma-tiva en la correspondiente contestación a la demanda. Fi-*859nalmente, indicaron que Bansander no le había informado al tribunal de acuerdo a qué condiciones adquirió el vehí-culo de Leaseway.
El 26 de octubre de 1994, el tribunal de instancia le ordenó a Bansander a acreditar bajo juramento que, para la fecha del accidente, el vehículo en cuestión pertenecía a Leaseway de Puerto Rico. Le requirió, además, que por ra-zón de su falta de diligencia, consignara cuatrocientos dó-lares ($400) a favor de la parte demandante y cien dólares ($100) para beneficio del Estado Libre Asociado de Puerto Rico.
A tono con dicha orden, el 1ro de diciembre de 1994 Bansander presentó una moción en cumplimiento, a la cual anejó la declaración jurada solicitada por el tribunal. Esta estaba firmada por su presidente, y se limitaba a afir-mar que conforme con la licencia del vehículo de motor a favor de Leaseway de Puerto Rico para 1990-1991, el vehí-culo no pertenecía a Bansander el día cuando ocurrió el accidente. También se acompañaba copia de los cheques emitidos por las cantidades requeridas por el tribunal.
El 7 de diciembre de 1994, el tribunal de instancia actuó según lo intimado, al dejar sin efecto la sentencia dictada en rebeldía contra Bansander.
El 22 de diciembre de 1994, los peticionarios solicitaron la reconsideración de la orden que dejó sin efecto la senten-cia emitida contra Bansander. Alegaron, inter alia, que en su declaración jurada el presidente de Bansander no ju-raba que el vehículo del accidente no pertenecía a Bansan-der el día de los hechos, sino que se limitaba a alegar que según la licencia emitida en diciembre de 1990, antes del accidente, éste pertenecía a Leaseway. Adujeron, pues, que el tribunal no tenía prueba ante sí de que el vehículo no pertenecía a Bansander el 1ro de enero de 1991.
*860No obstante lo anterior, el 23 de diciembre de 1994 el tribunal de instancia denegó la reconsideración solicitada por los peticionarios.
Inconforme con dicha determinación, el 1ro de febrero de 1995 los peticionarios recurrieron ante nos para alegar que el tribunal de instancia incidió al dejar sin efecto la sentencia en rebeldía contra Bansander, aun cuando esta última no demostró tener una causa justificada para su incomparecencia.
Consta en autos que el 18 de enero de 1995 Bansander presentó una demanda contra tercero, contra el arrendata-rio del vehículo del accidente, en la cual reconoce que éste y Bansander habían otorgado un contrato de lease con res-pecto al vehículo en cuestión, en virtud del cual el arren-datario le respondía a Bansander, antes a Leaseway, de los daños por accidentes como el de marras. El contrato general para alquiler de vehículos entre ellos existía desde 1988, pero no se especificó en la referida acción cuándo específicamente se extendió al vehículo del accidente.
Con posterioridad a la presentación del recurso de cer-tiorari, el tribunal de instancia emitió una orden en la cual, además de paralizar los procedimientos en dicho foro, advirtió que el elemento principal para dejar sin efecto la sentencia contra Bansander lo fue ‘la buena defensa de no pertenecerle el vehículo, independientemente de lo que fi-gurase en obras públicas”, lo que entendió que militaba en beneficio de la justicia.
El 9 de febrero de 1995, por voto de 4-3, denegamos la expedición del recurso de certiorari. El 10 de febrero de 1995 se archivó en autos una copia de la notificación de dicha resolución.
El 27 de febrero de 1995, los peticionarios solicitaron la reconsideración ante nos, la cual acogimos el 24 de marzo de 1995, cuando expedimos el recurso de certiorari solici-tado por los demandantes.
*861El 26 de julio de 1995 le concedimos a la parte recurrida un término de treinta (30) días para presentar su alegato.
Con el beneficio de las comparecencias de ambas partes, nos encontramos en posición de resolver.
J-H
Sabido es que el interés de que los pleitos se vean en los méritos no puede ser óbice para socavar totalmente los in-tereses, igualmente justos, de que se resuelvan los casos con prontitud, se termine la incertidumbre y se evite la congestión en los calendarios y las demoras innecesarias en el trámite judicial. Banco Central Corp. v. Gelabert Álvarez, 131 D.P.R. 1005 (1992); Neptune Packing Corp. v. Wackenhut Corp., 120 D.P.R. 283 (1988); Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807 (1986); Srio. del Trabajo v. Mayagüez O.M. Club, 105 D.P.R. 279 (1976). De esta ma-nera, en el caso de autos resolvemos que, aun cuando por lo general no favorecemos la privación de su día en corte a un litigante, procede la sanción de una sentencia en rebeldía ante la inexplicada o injustificada incomparecencia de la codemandada, Bansander al pleito de epígrafe. Veamos.
Un tribunal de primera instancia puede válidamente dictar una sentencia en rebeldía contra una parte que haya dejado de comparecer a un señalamiento cuando no surjan del expediente razones que justifiquen dicha incom-parecencia. Regla 45.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Imp. Vilca, Inc. v. Hogares Crea, Inc., 118 D.P.R. 679 (1987).
De igual modo, a tenor con la Regla 45.3 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, el tribunal de instancia está facultado para dejar sin efecto la sentencia así dictada en rebeldía si posteriormente se probase que existieron causas justificadas que expliquen la incomparecencia de la *862parte ausentada. Fine Art Wallpaper v. Wolff, 102 D.P.R. 451 (1974).
Entre las causas justificadas enumeradas por la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que per-miten el relevo de la sentencia por un tribunal se encuen-tran: el error, la inadvertencia, la sorpresa o la negligencia excusable, entre otras. El peso de probar, mediante prepon-derancia de la prueba, los hechos que constituyen una jus-tificación a la incomparecencia recae sobre la parte direc-tamente afectada por la sentencia, no siendo suficiente una escueta alegación al respecto. Dávila v. Hosp. San Miguel, Inc., supra, pág. 818; Díaz v. Tribunal Superior, 93 D.P.R. 79 (1966).
En el caso de autos, Bansander no adujo razones para su incomparecencia, limitándose sólo a exponer las defen-sas que en su día pudo haber opuesto contra la reclamación del peticionario. Más aún, en la moción que de forma equi-vocada denominó como “reconsideración”, Bansander reco-noce que no ha puesto al tribunal “en condiciones de cono-cer la causa justa que motivó la incomparecencia”. Sólo de manera especulativa Bansander sugiere que la causa para su incomparecencia pudo deberse a la inacción de su aseguradora.
Ciertamente, el tribunal de instancia no tuvo ante sí prueba demostrativa de las causas que justificaran la omi-sión de Bansander. El sólo hecho de reconocer que existía una buena defensa en los méritos no constituye de por sí una de las circunstancias extraordinarias que, a tenor con la Regla 49.2 de Procedimiento Civil, supra, permiten el relevo de una sentencia dictada en rebeldía por un tribunal, sobre todo cuando la prueba de tal defensa era insuficiente. No tuvo el tribunal de instancia, ni tenemos ante nos, prueba definitiva sobre quién era el titular del vehículo al momento del accidente.
Nótese que una moción de relevo de sentencia, aunque incorrectamente aquí denominada como de “reconsidera-ción”, no puede servir para impugnar unas cuestiones sus-*863tantivas que debieron presentarse antes de la sentencia como defensas afirmativas o luego de la sentencia en un recurso de revisión. Rodríguez v. Tribunal Superior, 102 D.P.R. 290 (1974).
Ante la ausencia de unas causas que justificaran la in-comparecencia de Bansander, no procedía que el tribunal de instancia dejara sin efecto la sentencia previamente dictada.
A tenor con los fundamentos antes expuestos, se dicta sentencia para revocar la orden emitida por el Tribunal Superior, Sala de Carolina, el 7 de diciembre de 1994, la cual dejó sin efecto la sentencia en rebeldía dictada el 28 de julio de 1993 contra Bansander. Se devuelve el caso al tribunal de instancia para que continúen los procedimientos de forma compatible con esta sentencia.
Lo pronunció, manda el Tribunal y certifica el señor Se-cretario General. El Juez Asociado Señor Rebollo López emitió una opinión concurrente y disidente. El Juez Aso-ciado Señor Corrada Del Río no intervino.
(Fdo.) Francisco R. Agrait Liado Secretario General
— O —

(1) Aducen los peticionarios que la información sobre la titularidad del vehículo fue obtenida de un representante de Bansander.